Opinion of the Court by
Justice Beatty, BkosnAN, J.,
concurring.
In tbe application for a new trial in this case two points are made in tbe Court below. One that tbe Court erred in refusing a continuance on tbe application of defendants; the other, that tbe judgment was erroneous in being entered up for gold coin. Tbe latter point only is discussed in appellants’ brief.
*613Ve are not satisfied that the defendants showed sufficient diligence in trying to obtain the testimony of absent witnesses.
Ve will not, therefore, interfere with the ruling of the Court below on this point.
So far as the judgment is for gold coin, it is erroneous, as we have held in the case of Milliken Bros. v. Sloat. On the authority of that case the Court below is directed to modify its judgment by striking out all that part of the judgment which relates to gold coin.
The appellants will recover their judgment for costs in this Court.